Citation Nr: 0209260	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  94-37 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased initial rating for residuals of a 
left ankle fracture, currently evaluated as 10 percent 
disabling.

ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from September 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 decision by the Department 
of Veterans Affairs (VA) Waco, Texas Regional Office (RO).  
That decision granted service connection for residuals of a 
left ankle fracture and assigned an initial noncompensable 
rating.  In a December 1997 decision, the RO increased the 
initial disability rating for residuals of a left ankle 
fracture to 10 percent.

In April 1999, the Board remanded the issue to the RO with 
instructions to schedule the veteran for a VA examination.

The veteran requested a hearing before a Member of the Board 
at the RO.  A hearing was scheduled for March 1996.  The RO 
was notified that the veteran was in the county jail and 
would be unable to attend the hearing.  A hearing was then 
scheduled for May 1997.  The veteran requested that the 
hearing be postponed for approximately a year.  A hearing was 
scheduled for January 1998.  The RO was contacted by the 
veteran's representative requesting that the January 1998 
hearing be rescheduled.  A hearing was scheduled for February 
1999.  The veteran failed to report for the hearing and did 
not request that the hearing be rescheduled.

The Board notes that, in his VA Form 9, Appeal to the Board 
of Veterans' Appeals, the veteran indicated that his service 
connected left ankle disability had caused problems with his 
knee and elbow.  The Board refers these issues of secondary 
service connection to the RO for adjudication.


FINDINGS OF FACT

1.  The record reflects that the veteran was notified that a 
VA examination had been scheduled in September 2000.  The 
veteran failed to report for the scheduled examination and 
did not offer a good cause for failure his failure to report.

2.  The evidence does not reasonably show that residuals of a 
left ankle fracture are productive of more than moderate 
limitation of ankle motion.

CONCLUSION OF LAW

The criteria for an initial rating greater than 10 percent 
for residuals of a left ankle fracture are not met.  
38 U.S.C.A. § 1155 (West 1999); 38 C.F.R. § 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5271 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records indicate that the veteran fractured 
his left ankle in September 1971.  The veteran filed a claim 
for service connection for residuals of a left ankle fracture 
in December 1993.  Service connection was granted in a June 
1994 decision and an initial noncompensable rating was 
assigned.  The veteran subsequently perfected his appeal with 
regard to an increased initial rating for residuals of a left 
ankle fracture.

Three VA treatment notes from July 1994 indicated that the 
veteran complained of left ankle pain.  There were no other 
notations in the notes regarding anything beyond a complaint 
of left ankle pain and a history of left ankle trauma.

In April 1997, the RO sent the veteran a letter requesting 
his assistance in obtaining treatment records for his left 
ankle.  The letter was not returned as undeliverable.  The 
veteran did not respond to the letter.  The same letter was 
sent in July 1997.  Again, it was not returned as 
undeliverable and the veteran did not respond.

In a December 1997 decision, the RO granted an increased 
initial rating of 10 percent for residuals of a left ankle 
fracture.

In April 1999, the Board remanded the issue of entitlement to 
an increased initial rating for residuals of a left ankle 
fracture to the RO.  The RO was instructed to schedule the 
veteran for a VA orthopedic examination.  The examination was 
scheduled for September 2000.  A letter was sent to the 
veteran in July 2000.  Subsequently, the RO learned, in a 
July 2000 letter, that the veteran was incarcerated and 
obtained a new address for him.  The veteran was notified, by 
fax, in August 2000 of his September 2000 examination.  The 
veteran did not report for the examination and did not 
contact the RO to offer a reason for his failure to report.

The RO notified the veteran, in a February 2002 letter of the 
consequences of his failure to report for the scheduled 
examination.  In April 2002, the RO issued the veteran a SSOC 
continuing his 10 percent initial evaluation for residuals of 
a left ankle fracture.  The RO informed the veteran that he 
had 60 days to respond to the SSOC before his claim was 
forwarded to the Board.  The veteran did not respond to 
either the February 2002 letter or the April 2002 SSOC.  
Neither the letter nor the SSOC was returned as 
undeliverable.

II.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statements of the case 
(SSOCs), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his claim 
and complied with the VA's notification requirements.  A 
letter sent to the veteran in February 2002 specifically 
informed him of the types of information he needed to provide 
to the RO and the evidence that the RO would assist him in 
obtaining.  The RO supplied the veteran with the applicable 
regulations in the SOC.

It is clear that the VA has taken concerted efforts to assist 
the veteran in the development and adjudication of his claim.  
A hearing before a Member of the Board at the RO was re-
scheduled three times.  The veteran failed to report for the 
February 1999 hearing.  A VA examination was scheduled for 
September 2000.  The veteran was notified of the examination 
date and the consequences of the failure to report for the 
scheduled examination.  The February 2002 letter and the 
April 2002 SSOC were not returned as undeliverable.  The 
veteran did not respond to either communication.  The Board 
finds that further action without response or assistance from 
the veteran constitutes a waste of limited government 
funding.  See e.g., Grivois v. Brown, 6 Vet. App. 136, 139 
(1994).

The Board notes that the RO learned in July 2000 that the 
veteran was incarcerated.  However, at that time, they 
obtained a current address for the veteran and sent several 
letters, including the February 2002 letter and April 2002 
SSOC, which were not returned by the United States Postal 
Service as undeliverable, and thus it is presumed that the 
veteran received both notifications.  See Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing that the 
presumption of regularity of the administrative process 
applies to notices mailed by the VA)).

The duty to assist is not boundless and it is not a one-way 
street.  Wood v. Derwinski.  1 Vet. App. 190 (1991).  Thus, 
as the veteran has not submitted any evidence of "good 
cause" for his failure to report for the September 2000 
examination, the claim shall be rated based on the evidence 
of record.  See 38 C.F.R. § 3.655 (2001).  If the veteran 
chooses not to show for an examination, and fails to 
communicate with the RO regarding that failure to report, 
while at the same time pursuing a claim for VA benefits, that 
is his choice, and he must bear the consequences of such 
action.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the claim need not be referred to the veteran or his 
representative for further argument, as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection. This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection. The United States Court 
of Appeals for Veterans Claims (Court) has observed that in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date). See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time. Id.

Marked limitation of ankle motion warrants a 20 percent 
evaluation.  A 10 percent rating is assigned for moderate 
limitation of ankle motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271.

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a)(2001).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied. 38 C.F.R. § 3.655(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for an increased initial rating for residuals of a 
left ankle fracture.  The reasons follow.

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b).

Other than the July 1994 treatment notes, which note 
continued complaints of left ankle pain, there is no evidence 
of record regarding the severity of the left ankle 
disability.  Accordingly, the there is no objective medical 
evidence that indicates that residuals of a left ankle 
fracture are productive of more than moderate limitation of 
motion.

The veteran is competent to report his symptoms. To the 
extent that the veteran claims that symptoms related to his 
left ankle disability are worse than the 10 initial percent 
evaluation contemplates, the Board finds that the medical 
findings do not support an evaluation in excess of 10 
percent.  The Board attaches greater probative weight to the 
clinical findings of skilled, unbiased professionals than to 
the veteran's statements in support of a claim for monetary 
benefits.  An evaluation in excess of 10 percent for a left 
ankle disability is not warranted.  To this extent, the 
preponderance of the evidence is against his claim and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.  
In addition, there is no evidence that the veteran's left 
ankle disability worsened at any time during the pendency of 
the appeal so as to warrant a staged rating.

The above decision is based on the VA Schedule for Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. § 
3.321(b)(1), in the first instance.  However, there is no 
evidence that the service-connected disability has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of a left ankle fracture is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

